Citation Nr: 1632941	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  13-18 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been presented to reopen the claim of service connection for the burn residuals of the left hand.

2. Whether new and material evidence has been presented to reopen the claim of service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 until April 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal of July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2016, a Board hearing was held via video conference before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

The issues of service connection for burn residuals of the left hand and bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a rating decision in February 1998, the RO denied a claim of service connection for burn residuals of the left hand; the Veteran did not appeal the rating decision, and no new and material evidence was submitted within one year of the rating determination. 
 
2. The additional evidence presented since the RO decision in February 1998, pertaining to service connection for burn residuals of the left hand, raises a reasonable possibility of substantiating the claim.
 
3. In a rating decision in February 1998, the RO denied a claim of service connection for bilateral hearing loss disability; the Veteran did not appeal the rating decision, and no new and material evidence was submitted within one year of the rating determination.
 
4. The additional evidence presented since the RO decision in February 1998, pertaining to service connection for bilateral hearing loss disability, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The February 1998 rating decision denying service connection for burn residuals of the left hand is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
 
2. The criteria for reopening a previously denied claim of service connection for burn residuals of the left hand are met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The February 1998 rating decision denying service connection for bilateral hearing loss disability is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

4. The criteria for reopening a previously denied claim of service connection for bilateral hearing loss disability are met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

As the Board is reopening the claim of service connection for burn residuals of the left hand and bilateral hearing loss disability, which represents a full grant of the benefits sought on appeal, VCAA compliance as to these issues need not be further addressed. See AB v. Brown, 6 Vet. App. 35 (1993).

II. Reopening a Previously Denied Claim

Procedural History and Evidence Previously Considered

In a rating decision in February 1998, the RO denied service connection for burn residuals of the left hand and bilateral hearing loss disability on grounds that there existed no current disability. After the Veteran was notified of the determination and of her appellate rights by a February 1998 letter, she did not appeal the adverse determination. As no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran, the rating decision became final by operation of law on the evidence of record, except the claim may be reopened if new and material evidence is presented. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015). 

The evidence previously considered consisted of the service treatment records, an October VA examination showing complaints of diminished sensation in her left hand. At the time of the February 1998 rating decision, there contained no medical examination in regard to her claim for bilateral hearing loss.

Current Claim to Reopen and Additional Evidence

The current claim to reopen was received by VA in October 2009. 

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The additional evidence not previously considered by VA regarding the claim for burn residuals of the left hand consists, in part, of a July 2010 VA medical examination in which upon examination the Veteran's left hand was noted with minimal weakness of grip compared to her right hand. 

As the additional evidence relates to an unestablished fact necessary to substantiate the claim, namely, the Veteran's left hand weakness, the lack of such evidence was in part the basis for the previous denial of the claim, the additional evidence is new and material under 38 C.F.R. § 3.156(a). 

In regard to the Veteran's bilateral hearing loss disability claim, the additional evidence includes a February 2010 VA medical examination. While the examination reflects the Veteran's puretone threshold values were within normal limits for VA purposes, her speech recognition scores was 92 percent for the right ear and 90 percent for the left ear. For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016). Based on the foregoing, the Veteran has a current bilateral hearing loss disability for VA purposes; thus, an essential element has been met. 38 C.F.R. § 3.385.

Again, as the additional evidence relates to an unestablished fact necessary to substantiate the claim, namely, the Veteran's current bilateral hearing loss, the lack of such evidence was in part the basis for the previous denial of the claim, the additional evidence is new and material under 38 C.F.R. § 3.156(a).

For this reason, the claims of service connection for left hand second-degree burn and bilateral hearing loss disability are reopened. 38 U.S.C.A. § 5108. The reopened claims are addressed further in the remand section.


ORDER

The application to reopen the claim of service connection burn residuals of the left hand is granted and, to this extent only, the appeal is granted.

The application to reopen the claim of service connection for bilateral hearing loss disability is granted and, to this extent only, the appeal is granted.



REMAND

As the RO has not adjudicated the reopened claims of service connection for burn residuals of the left hand and bilateral hearing loss disability on the merits, due process requires that the claims be remanded for initial consideration of all the evidence by RO. See Hickson v. Shinseki, 23 Vet. App. 394 (2010). 

The Veteran claims that she experiences weakness in her left hand due to second-degree burns she received during service. As mentioned above, the Veteran was afforded an examination in July 2010. The July 2010 examiner opined that the Veteran's claimed condition is less likely than not caused by her in-service burn to the left hand. The examiner noted that the left hand burns have completely healed and there exists no evidence of muscle atrophy or contracture which would contribute to weakness of the hand. However, the examiner did not support the medical opinion with any medical literature. Further, the examiner failed to discuss whether second-degree burns, as the Veteran experienced during military service, could weaken the hand. As such the Board finds that, further development is necessary in the form of a supplemental VA examination and medical opinion. 38 C.F.R. § 3.159(c)(4).

In regard to the Veteran's bilateral hearing loss disability claim, the Board finds that a supplemental examination and opinion is necessary. The February 2010 VA medical examination reflects the Veteran's speech recognition is less than 94 percent bilaterally. However, the examiner opined that the Veteran has normal hearing. As explained above, for the purposes of VA, impaired hearing will be considered to be a disability when speech recognition scores using the Maryland CNC Test are less than 94 percent, as is the case here. Thus, the Board finds that a supplement examination assessing the Veteran's current hearing loss and an opinion as to its etiology is needed.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination in connection with the claim for service connection for burn residuals of the left hand. The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner. All necessary tests and studies should be conducted.

The examiner is asked to provide an opinion as to whether the Veteran has any residuals, to include a weakened grip, that is at least as likely as not (a 50 percent or greater probability) related to her in-service second-degree burn of her left hand.

Any opinion provided must be supported by complete rationale and supporting medical literature.

2. Schedule the Veteran for a VA audiological examination to evaluate the current level of severity of her bilateral hearing loss. The entire claims file must be made available to the examiner for review. 

A supplemental opinion must also be obtained as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss is related to active service. The examiner is reminded that, regardless of any updated testing results, a bilateral hearing loss disability for VA purposes has already been shown by the evidence of record during the pendency of this appeal.

The examiner must provide an opinion as to the likelihood that the Veteran's current hearing loss was caused by in-service noise exposure from duties as an electrical/ mechanical equipment repairman. The examiner must consider that the claimed in-service noise exposure has been conceded by VA.

The examiner should also address the likelihood that hearing loss that first manifests years after service may be caused by in-service noise exposure. The opinion must be supported by a complete explanation/rationale.

3. Finally, readjudicate the issues on appeal on the merits. If either claim remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


